October 12, 2010 VIA EDGAR AND HAND DELIVERY United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Attention: Nudrat Salik Re: Pzena Investment Management, Inc. Form 10-K for the Year Ended December 31, 2009 Forms 10-Q for the Periods Ended March 31, 2010 and June 30, 2010 File No. 1-33761 Dear Ms. Salik: In connection with the comments of the staff (the “Staff”) of the Securities and Exchange Commission contained in your letter, dated October 4, 2010 with respect to our Form 10-K for the year ended December 31, 2009 and Forms 10-Q for the periods ended March 31, 2010 and June 30, 2010, and further to our conversation of October 7, 2010, we are writing to notify you that, as agreed, we intend to provide responses to the Staff’s comments no later than November 17, 2010, and will apply our best efforts to filing the response prior to this due date. Sincerely, /s/ Joan F. Berger Joan F. Berger General Counsel
